El Juez Asociado Señor Wole
emitió la opinión del tribunal.
EN MOCION DE RECONSIDERACION
En este caso el demandante apelante acudió ante la corte inferior y obtuvo una sentencia que ordenó al demandado *407tapiara sus ventanas. En otras palabras, el demandante obtuvo sentencia a sn favor. Más tarde se quejó de que la sentencia no babía sido debidamente ejecutada, toda vez que el demandado no tapió sus ventanas en la forma que debió haberlo hecho. Bu idea entonces era, más o menos, que las ventanas debían ser tapiadas en tal forma que el hueco tapiado quedara al nivel de la pared exterior. En dicho procedi-miento el juez de distrito hizo una inspección ocular del sitio y resolvió que el demandado original, Trigo, había tapiado suficientemente las referidas ventanas. La resolución del juez de distrito fué apelada por el demandante y confirmada' por este tribunal (ante, pág. 130).
El apelante ha radicado una moción de reconsideración. Sostiene ahora que prácticamente su condición no es mejor que cuando radicó el pleito original. Desde luego, para sus fines hubiera sido mejor si la alteración o cambio se hubiera hecho de cemento o concreto y se hubiesen tapiado las ven-tanas al nivel de la pared exterior, mas no estamos prepa-rados para decir, después de la inspección ocular practicada por la corte inferior, que el esfuerzo hecho por Trigo para tapiar las ventanas no fué suficiente.
Nones sostiene que fácilmente se pueden abrir estas ven-tanas y hacerse huecos, mas esa posibilidad existe siempre aun tratándose de paredes de concreto. Por otra parte, si la casa en este caso hubiera sido de madera, no hubiera podido exigirse que las ventanas se tapiaran con mampostería. En-general, no creemos que cuando se abren huecos o ventana-les, una persona que se opone a ello puede insistir en que los mismos sean tapiados al nivel de las paredes exteriores.
Conforme dijimos en nuestra anterior opinión, y según reiteramos ahora, Nones siempre tiene una sentencia defini-tiva que puede ser ejecutada, aun mediante procedimiento de desacato, al ser refractario cualquier vecino que ocupe la casa.

Bebe declararse sin l/ugar la moción de reconsideración.

El Juez Asociado Sr. Travieso no intervino.